NO. 07-10-0192-CR

                            IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                  AT AMARILLO

                                    PANEL C

                                 JULY 19, 2010

                        ______________________________


                        OLIVIA REYES TIENDA, APPELLANT

                                      V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

               FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

              NO. 2009-422,182; HONORABLE CECIL G. PURYEAR, JUDGE

                        _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
                              MEMORANDUM OPINION
	Following a plea of not guilty, Appellant, Olivia Reyes Tienda, was convicted of credit card or debit card abuse, a state jail felony.  Punishment was assessed at twenty-four months confinement.  By this accelerated appeal, Appellant is challenging the trial court's order denying her bail pending appeal.  Appellant's brief was filed on June 28, 2010.  Appellee's brief is due July 28, 2010.
By opinion and judgment dated this same date, this Court dismissed Appellant's direct appeal of her felony conviction for credit card or debit card abuse in Cause Number 07-10-0257-CR for want of jurisdiction.  Our disposition of Appellant's direct appeal renders her appeal from the court's order denying bail pending appeal moot.  
	Consequently, this accelerated appeal is dismissed as moot. 
							Patrick A. Pirtle
							      Justice
Do not publish.